DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1, second page, first paragraph contains a premature period. This is understood to be a typo and should instead be --; and-.- 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130062879) in view of Namekawa (US 5390963).

Regarding claim 1, Wang (FIGs 1-4) discloses “A valve connector (FIG 3) comprising: 

a threaded member (20) having a second axial hole (through hole) penetrating through two opposite ends thereof (see FIG 3) and a threaded portion (26) formed in an inner periphery of the second axial hole (see FIG 3), wherein the connecting member is inserted into the second axial hole to cause the abutting portion entering into the second axial hole (see FIG 3); 
a joint member (30) defining a first end (top end) and a second end (bottom end) opposite to the first end and having a third axial hole (through hole) penetrating through the first and second ends … wherein the joint member forms a first threaded section (32) at the first end and a second threaded section (33) at the second end, wherein the first and second threaded sections are alternatively detachably connected to the threaded portion (see FIGs 3-4), wherein the third axial hole forms a first recess (where 36 resides) at the first end and a second recess (where 39, 42 reside) at the second end; 
a first connection assembly (37, 36) disposed at the first end and adapted to connect a Presta valve (paragraph 10), wherein the first connection assembly includes a first seal ring (36) disposed at the first recess...
a second connection assembly (38, 39, 41, 42) disposed at the second end and adapted to connect a Schrader valve (paragraph 9), wherein the second connection assembly includes a second seal ring (42) disposed at the second recess...”  
Wang is silent regarding “wherein the abutting portion passes through the third axial hole to selectively enter one of the first end and the second end … wherein the first seal ring is removably abutted against the abutting portion when the first threaded section is detachably connected to the 
However, Namekawa (FIGs 1-2) teaches it was known in the art of detachable tube couplings (functionally analogous to Wang) where a “connecting member” 10 extends into a “joint member” 20 and sleeve 22 (analogous to “threaded member”) such that an “abutting portion” 11 of the connecting member 10 abuts a “sealing ring” 45 of the joint member.
Therefore it would have been obvious, at the time of filing, to modify the relationship between the connecting member and joint member of Wang to axially overlap and be in sealing abutment as taught by Namekawa, such that the combination further teaches “wherein the abutting portion passes through the third axial hole to selectively enter one of the first end and the second end … wherein the first seal ring is removably abutted against the abutting portion when the first threaded section is detachably connected to the threaded portion … and wherein the second seal ring is removably abutted against the abutting portion when the second threaded section is detachably connected to the threaded portion”, to provide a feature which functions as a guide and contact seal for a tighter and better aligned connection.

Regarding claim 2, Wang (FIGs 1-4) further discloses “wherein the connecting member (10) forms a first shoulder portion (13) located between the connecting portion and the abutting portion (see FIG 3), wherein the second axial hole (hole in 20) includes a limiting section (portion where 21 is formed) and a connecting section (portion where 26 is formed), wherein the threaded member forms a second shoulder portion (lower surface of 21) extended inward from the limiting section and abutted against the first shoulder portion (see FIG 3), and wherein the threaded portion is formed in the connecting section (see FIG 3).”

Regarding claim 3, Wang (FIGs 1-4) further discloses “wherein the threaded portion is internal thread (see FIG 3) and is formed in an inner periphery of the connecting section (see FIG 3), wherein the first threaded section (32) is external thread (see FIG 3) and is formed in an outer periphery of the first end (see FIG 3), and wherein the second threaded section (33) is external thread and is formed in an outer periphery of the second end (see FIG 3).”

Regarding claim 4, Wang (FIGs 1-4) further discloses “wherein the first connection assembly (36, 37) includes a first engaging portion (37) formed in an inner periphery of the third axial hole and adjacent to the first recess (see FIG 3), wherein the first engaging portion is internal thread (see FIG 3), and wherein the first seal ring and the first engaging portion are adapted to connect a Presta valve (paragraph 10).”  

Regarding claim 6, Wang (FIGs 1-4) further discloses “further comprising: a sleeve member (60) having a fourth axial hole (through hole) penetrating through two opposite ends thereof (see FIG 3), wherein the connecting portion enters into the sleeve member via the fourth axial hole to be adapted to connect the air tube (see FIG 3), and wherein the sleeve member forms a fourth shoulder portion (61) extended inward from one end thereof and adapted to abut against the air tube (at bottom of 50, see FIG 3).”

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, none of the art discloses at least “wherein the third axial hole further forms a third recess adjacent to the second recess…wherein the abutting member is 
While physically possible, it would not be obvious to further modify Wang/Namekawa to teach this limitation without impermissible hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Chuang (US 8402989) and Cassiman (US 9759337).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753